                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Nancy Miller,

                       Plaintiff,      Case No. 18-13369

v.                                     Judith E. Levy
                                       United States District Judge
Lewis Manor Homes, LTD,
Regina’s Home, Inc., and Ellen         Mag. Judge R. Steven Whalen
Lewis,

                       Defendants.

________________________________/


       OPINION AND ORDER APPROVING SETTLEMENT
                    AGREEMENT [16]

     Plaintiff filed this suit on October 29, 2018, alleging that

Defendants violated the Fair Labor Standards Act (FLSA), 29 U.S.C.

§201, et seq, by improperly deducting eight-hour sleeping periods from

Plaintiff’s twenty-four-hour shifts. (ECF No. 1.) Plaintiff seeks recovery

of unpaid minimum wage and overtime compensation. Id. On December

11, 2019, the parties filed a joint Motion for Approval of Settlement. (ECF

No. 16.) According to the Settlement Agreement, the parties agree to a

settlement amount of $45,000.00. (Id. at PageID.55.) Plaintiff’s counsel
will receive $18,000 in attorney fees and $498.35 in costs, leaving

Plaintiff with a net settlement of $26,501.65. Id.

     I. Legal Standard

     Judicial approval of settlement agreements in FLSA cases is

necessary for an agreement to be enforceable. Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199, 206 (2d Cir. 2015); Smolinski v. Ruben &

Michelle Enters. Inc., Case No. 16-cv-13612, 2017 WL 835592, at *1 (E.D.

Mich. Mar. 3, 2017). This requires the court to determine whether the

settlement is a “fair and reasonable resolution of a bona fide dispute over

FLSA provisions.” Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350, 1355 (11th Cir. 1982).

     Although there is not a prescribed process for making this

determination, courts generally consider the following factors in non-

collective FLSA cases:

     (1) the plaintiff’s range of possible recovery; (2) the extent to
     which the settlement will enable the parties to avoid
     anticipated burdens and expenses in establishing their
     respective claims and defenses; (3) the seriousness of the
     litigation risks faced by the parties; (4) whether the
     settlement agreement is the product of arm’s-length
     bargaining between experienced counsel; and (5) the
     possibility of fraud or collusion.


                                    2
See Williams v. Alimar Sec., Inc., No. 13-12732, 2017 WL 427727, at *1

(E.D. Mich. Feb. 1, 2017) (citing Wolinsky v. Scholastic, Inc., 900 F. Supp.

2d 332, 335 (S.D.N.Y. 2012)) (internal quotation marks and citation

omitted). When the settlement agreement includes the payment of

attorney fees, the court must also assess the reasonableness of that

amount before approving the settlement. Wolinsky, 900 F. Supp. 2d at

336.

       II. Analysis

       After reviewing Plaintiff’s complaint, the settlement agreement,

and Plaintiff’s counsel’s billing, the Court approves the settlement.

       A. Settlement Amount

       In this case, Plaintiff could have recovered a maximum of

$68,217.71 in actual damages, assuming each unpaid hour was

compensable. (ECF No. 16, PageID.59.) When added to Plaintiff’s

maximum liquidated damages of $68,217,71, Plaintiff’s recovery ceiling

is $136,435.42. Id. The proposed settlement amount of $45,000 is thirty-

three percent of Plaintiff’s recovery ceiling.

       The proposed settlement will allow the parties to avoid the burden

and expenses of trial.


                                      3
     Both     parties   face    serious   litigation   risks.   Defendants’

documentation supports actual damages of only $4,862.49. Id. Given the

uncertainty of trial and Defendants’ trial plan of contesting all liability

(ECF No. 16, PageID.54), Plaintiff could ultimately recover far less than

the settlement amount. On the other hand, Defendants face maximum

liability of three times the settlement amount.

     The settlement agreement is also the result of arms-length

negotiations. Although an April 18, 2019 settlement conference held

before Magistrate Judge R. Steven Whalen did not lead to a settlement

agreement, the current agreement resulted from numerous additional

settlement negotiations between counsel. (Id. at PageID.61.)

     Nothing in this case suggests the settlement agreement is the

result of fraud or collusion.

     Given the uncertainty and expense of trial, the wide range of

possible recoveries, and the integrity of the agreement, the Court finds

the settlement agreement to be fair and reasonable.

     B. Attorney Fees

     The Court also approves the proposed settlement with respect to

attorney fees and costs. To determine whether the fees and costs are


                                     4
reasonable, the Court considers the number of hours reasonably

expended multiplied by a reasonable hourly rate (the “lodestar method”).

Oliva v. United States, No. 1:15-cv-1060, 2016 WL 7665536, at *8 (W.D.

Mich. Dec. 22, 2016) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433

(1983)).

     A reasonable hourly rate is generally calculated according to the

“prevailing market rates in the relevant community.” See Blum v.

Stenson, 465 U.S. 886, 895 (1984). The “relevant community” here is the

Eastern District of Michigan. See Adcock-Ladd v. Sec’y of Treasury, 227

F.3d 343, 350 (6th Cir. 2000) (relevant community is the legal community

within the court’s territorial jurisdiction). And the “‘prevailing market

rate’ is that rate which lawyers of comparable skill and experience can

expect to command” in the relevant community. See id. “The appropriate

rate . . . is not necessarily the exact value sought by a particular firm, but

is rather the market rate in the venue sufficient to encourage competent

representation.” Gonter v. Hunt Valve Co., 510 F.3d 610, 618 (6th Cir.

2007). According to the most recent survey from the State Bar of

Michigan, plaintiffs’ side employment attorneys in this community

charge $200-per-hour at the 25th percentile, $250-per-hour at the


                                      5
median, and $330-per-hour at the 75th percentile. See STATE BAR                             OF


MICHIGAN,           ECONOMICS             OF        LAW         PRACTICE            (2014),

http://www.michbar.org/file/pmrc/articles/0000151.pdf.

       Here, Plainitff’s counsel worked 56.6 hours. (ECF No. 16-3.) The

$18,498.35 in attorney fees and costs generates a de facto hourly rate of

$326.83, just under the 75th percent in this market. The Court finds this

reasonable, particularly given that the fees are derived from a

contingency agreement between Plaintiff and Plaintiff’s counsel. (ECF

No. 16-2.)

       III. Conclusion

       Accordingly, the Court GRANTS the Joint Motion for Approval of

Settlement. The Court DISMISSES this action with prejudice.

       IT IS SO ORDERED.

Dated: December 30, 2019                           s/Judith E. Levy
Ann Arbor, Michigan                                JUDITH E. LEVY
                                                   United States District Judge

                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of
record and/or pro se parties on this date, December 30, 2019, using the Electronic Court
Filing system and/or first-class U.S. mail.

                                          s/William Barkholz
                                          Case Manager



                                               6
